DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This notice of allowance is being issued in responsive to the amendment filed 03/23/2021. As directed by the amendment, claims 1, 11, 38 and 42 have been amended, and claims 44-51 have been added. Thus, claims 1-2, 4-11, 35-36 and 38-51 are presently pending. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lorelei P Westin and Stephanie D Gonzales on April 14, 2021.

The application has been amended as follows: 
In the claims:
Claim 1 (Currently Amended).  A device for measuring blood microcirculation and determining cancer in skin, the device comprising:
a skin region suspected of having cancer and configured to provide an external force to the skin region, wherein the external force is sufficient in pressure and duration to alter blood perfusion in the skin region, and wherein the inner member comprises a sensor comprising a photonic excitation source and a photonic detector; 
                b) an outer member, wherein the inner member is configured to move relative to the outer member, allowing for application of variable pressure to the skin region; and
                c) a processing unit to enable detection of cancer, wherein the processing unit detects cancer using the sensor, wherein the sensor is configured to measure one or more blood flow parameters prior to, during, and/or after application of the external force to the skin region; and   
                wherein the cancer is determined in the skin 

	Claim 6 (Currently cancelled).
	Claims 38-43 (Currently cancelled).
	Claims 46-51 (Currently cancelled).
Allowable Subject Matter
Claims 1, 2, 4, 5, 7-11, 35-36, 44 and 45 are allowed and have been renumbered to claims 1-13 respectively. 
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious, a device comprising the combination of features . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
See PTO 892 for prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        April 15, 2021